Citation Nr: 0113477	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-16 638	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
December 14, 1998 decision of the Board of Veterans' Appeals 
(Board), which denied entitlement to service connection for a 
chronic respiratory disorder, to include chronic obstructive 
pulmonary disease and chronic bronchitis secondary to 
service-connected inactive tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.

This case comes before the Board on motion by the moving 
party asserting CUE in a December 1998 decision of the Board.


FINDINGS OF FACT

1.  In a December 1998 decision, the Board denied the 
veteran's claim for service connection for a chronic 
respiratory disorder, to include chronic obstructive 
pulmonary disease and chronic bronchitis secondary to 
service-connected inactive tuberculosis.

2.  The Board's December 1998 decision was supported by the 
evidence then of record, and it is not show that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The Board's December 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1403(a), 
(c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Board, in December 1998, denied the 
veteran's claim for service connection for a chronic 
respiratory disorder, to include chronic obstructive 
pulmonary disease and chronic bronchitis secondary to 
service-connected inactive tuberculosis.  This conclusion was 
based on a determination that the weight of the evidence 
failed to establish that the veteran's current pulmonary 
disorder was related to service or that it is due to his 
service-connected tuberculosis.  

Following the Board's December 1998 decision, the moving 
party submitted a statement in November 1999 that requested 
that his claim for service connection for pulmonary disease 
be reopened on the basis of CUE in the Board's decision.  The 
RO requested that the appellant identify the nature of the 
error in the previous decision.  The appellant submitted 
another statement in February 2000.  Thereafter, by letter in 
August 2000, the Board provided him a copy of the pertinent 
regulations regarding a request for CUE review of a Board 
decision.  He was advised to review the pertinent 
regulations.  He was notified that in the absence of a 
response, the Board would proceed with adjudication of his 
motion.  Although no response was received from the 
appellant, his representative submitted additional argument 
to the Board in November 2000.  

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 2000).

A review to determine whether CUE exists in a case may be 
instituted by the Board on its own motion, or upon request of 
a claimant at any time after the decision is made.  38 
U.S.C.A. § 7111(c) and (d) (West Supp. 2000).  A request for 
revision is to be submitted directly to the Board and decided 
by the Board on the merits, 38 U.S.C.A. § 7111(e) (West Supp. 
2000), and a claim filed with the Secretary requesting such 
reversal or revision is to be considered a request to the 
Board, 38 U.S.C.A. § 7111(f) (West Supp. 2000).

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by VA in 
January 1999.  38 C.F.R. §§ 20.1400-1411 (2000).  Section 
20.1404(b) as it operates in conjunction with section 
20.1404(c) to deny review of a motion was recently declared 
invalid by the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), see Disabled American Veterans et 
al. v. Gober, 234 F.3d 682  (Fed. Cir. 2000), but as the 
Federal Circuit found the balance of these regulations valid, 
and as the Board's disposition of the motion herein is on the 
merits and is not based on the application of Rule 
20.1404(b), there is no undue prejudice to the moving party 
in proceeding without further argument and/or submission of 
evidence in light of the Federal Circuit's recent ruling.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

According to the valid regulations cited above, CUE is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. § 
20.1403(a) (2000).  Generally, CUE is present when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were ignored or incorrectly applied.  Id.  
Review for CUE in a prior Board decision must be based on the 
record and the law that existed when the decision was made.  
38 C.F.R. § 20.1403(b)(1) (2000).  

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be CUE.  38 C.F.R. § 20.1403(c) 
(emphasis added).  Examples of situations that are not CUE 
include, a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; the Secretary's failure to fulfill the duty to 
assist; and, allegations based on improper evaluation of 
evidence, i.e., a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d)(1)-(3).

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE that the United States 
Court of Appeals for Veterans Claims (the Court) has defined 
for claims of CUE in rating decisions.  See Damrel v. Brown, 
6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Russell v.  
Principi, 3 Vet. App. 310 (1992) (en banc).  The Board may 
therefore rely on the well-established precedent of the Court 
on what exactly constitutes a valid claim of CUE, such as is 
set forth in Russell, Damrel, and Fugo, all supra, which 
definition will be stated below. 

A brief description of the facts follows.  The service 
medical records disclose that the veteran was seen in June 
1953 with a six-month history of chest pain.  The impression 
was chronic bronchitis.  On the separation examination in 
October 1954, a clinical evaluation of the lungs and chest 
was normal, and a chest X-ray study was negative.  Service 
connection was subsequently established for pulmonary 
tuberculosis.  It was indicated in a September 1963 rating 
decision that tuberculosis was completely arrested from July 
1963.  It was noted on VA hospitalization in October 1991 
that the appellant had mild chronic obstructive pulmonary 
disease.  He complained of progressive shortness of breath 
since May 1989.  Contributing factors were a right upper 
lobectomy in 1970, secondary to tuberculosis and a history of 
cigarette abuse.  

R.B. Byrd, M.D., a private physician, reported in January 
1992 that he had evaluated the appellant for chronic cough 
and shortness of breath.  The physician stated that the 
appellant had some scarring in his bronchi, or possibly even 
some bronchiectasis resulting from the previous tuberculosis 
that contributed to the chronic cough.  He had some 
obstructive lung disease.  The examiner concluded that the 
appellant's original infection was from tuberculosis and the 
scarring and treatment of this, as well as the surgical 
resection, was playing a major role in his pulmonary 
disability.  

Following a VA examination in September 1995, the examiner 
commented that the appellant should be seen by a pulmonary 
specialist.  This was accomplished in February 1997.  At that 
time, the examiner opined that there was a greater than 50 
percent chance that the appellant's aerobic limitation was 
due to his chronic obstructive lung disease form tobacco use, 
rather than from the service-connected tuberculosis.  Prior 
to its decision in December 1998, the Board obtained an 
opinion from a VA physician that essentially corroborated the 
conclusions reached by the physician in February 1997.

As stated by the Court and adopted in the regulations 
governing motions alleging CUE in  prior Board decisions, for 
such error to exist, the error must be "undebatable" and the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Damrel, 6 Vet. 
App. at 245 (quoting Russell, 3 Vet. App. at 313-14); 38 
C.F.R. § 20.1403(a) & (c).

The Board has carefully reviewed the evidence of record at 
the time of the December 1998 Board decision and the law 
extant at that time and concludes that the application of the 
law to the facts in this case is against a finding that CUE 
was committed by the Board in its December 14, 1998 decision.  
On this point, the Board must emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  Fugo, 6 Vet. App. at  43-44 ("[i]t must always be 
remembered that [CUE] is a very specific and rare kind of 
'error'" and, there is "presumption of validity to otherwise 
final decisions" and the "presumption is even stronger" when 
such cases are collaterally attacked on the basis of error).

The Board finds that the moving party has failed to show that 
the December 1998 Board decision was clearly and unmistakably 
erroneous, particularly to the extent that had any alleged 
errors not been committed, the outcome in the case would have 
been manifestly different.  See Fugo, 6 Vet. App. at 44.  The  
appellant argues that more weight should have been given to 
opinions that supported his claim, and that the Board should 
not have relied on the opinion from the specialist who saw 
him in February 1997.  

In the December 1998 decision, the Board gave more probative 
value to the determination that the appellant's respiratory 
condition was not related to his service-connected 
tuberculosis than to the allegation that there was such a 
causal connection.  Clearly, the arguments raised by the 
appellant relate to the evaluation and interpretation of the 
evidence.  The Board's determination is thus debatable, as it 
relates to how it weighed the facts in the case.  Thus, it 
appears that the appellant's allegations of CUE in the 
December 1998 Board decision are based essentially on a 
disagreement as to how the facts were then weighed or 
evaluated, which, as stated above, cannot form the basis of a 
valid claim of CUE in a prior Board decision.  38 C.F.R. § 
20.1403(d)(3) (disagreement as to how facts were weighed or 
evaluated in a prior Board decision does not constitute clear 
and unmistakable error in the prior Board decision).  

For the reasons stated above, the Board finds that its 
December 1998 decision was not fatally flawed factually or 
legally at the time it was made nor, when viewed in light of 
the entire record at that time, would have manifestly changed 
the outcome of the decision but for the error.  38 C.F.R. § 
20.1403(a) & (c).  Additionally, the Board finds that it is 
not "absolutely clear that a different result would have  
ensued" as a result of this error, and therefore the error 
complained of cannot constitute CUE.   38 C.F.R. § 
20.1403(c).  After a careful review of the evidence of 
record, the Board finds that the moving party has not set 
forth specific allegations of error of either fact or law, in 
the December 1998 decision by the Board.  Accordingly, the 
Board concludes that the December 1998 decision was supported 
by the evidence then of record and was not clearly and 
unmistakably erroneous.  38 C.F.R. § 20.1403(a).


ORDER

The motion for revision of the December 1998 Board decision 
on the grounds of CUE is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 



